DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang (PhD) on 02/26/2021.

AMENDMENTS TO THE CLAIMS:

1.	(Currently Amended) A detector module comprising:
	a plurality of detector sub-modules including a first detector sub-module and a second detector sub-module adjacent to the first detector sub-module, the plurality of detector sub-modules being detachably assembled, wherein the first detector sub-module comprises a first positioning element, and the second detector sub-module comprises a second positioning element, wherein each of the plurality of detector sub-modules comprises: a detection layer configured to detect radiation;  at least one data acquisition circuitry electrically connected with the detection layer, the at least one data acquisition circuitry being configured to process an electrical signal in response to the radiation detected by the detection layer; a frame for supporting the detection layer and the at least one data acquisition circuitry; and wherein the first positioning element includes a boss, the second positioning element includes a recessed pocket, and the first positioning element and the second positioning element form a mating connection in which the second positioning element receives the first positioning element.
 is disposed on a first side of the first detector sub-module, the second positioning element of the second detector sub-module is disposed on a second side of the second detector sub-module, and the second side of the second detector sub-module is situated to face the first side of the first detector sub-module.
3.	(Original) The detector module of claim 2, wherein the plurality of detector sub-modules are assembled based on a bolt inserted through the boss and the recessed pocket.
4.	(Original) The detector module of claim 1, wherein a detector sub-module of the plurality of detector sub-modules further comprises a plurality of fins thermally connected with the at least one data acquisition circuitry of the detector sub-module.
5.	(Previously Presented) The detector module of claim 4, wherein the plurality of fins of the detector sub-module are disposed on a first side of the frame, and the data acquisition circuitry is disposed on a second side of the frame, the second side of the frame being opposite to the first side of the frame.
6.	(Original) The detector module of claim 5, wherein the at least one data acquisition circuitry is electrically connected with two signal transmission boards disposed on opposite sides of the frame, and the two signal transmission boards are electrically connected to the detection layer of the detector sub-module.
7.	(Original) The detector module of claim 5, wherein the at least one data acquisition circuitry is electrically connected with a signal transmission board disposed on a same side of the frame as the at least one data acquisition circuitry.

9.	(Original) The detector module of claim 8, wherein the detector sub-module comprises two data acquisition circuitries disposed on opposite sides of the frame of the detector sub-module. 
10.	(Original) The detector module of claim 9, wherein the detector sub-module comprises two signal transmission boards disposed on opposite sides of the frame, each of the two signal transmission boards is electrically connected with one of the two data acquisition circuitries.
11.	(Original) The detector module of claim 1, wherein the frame is configured to support an anti-scatter grid disposed on a top of the detection layer.
12. (Previously Presented) A detector module, comprising:
	a frame; a detection layer supported by the frame and configured to detect radiation; at least one data acquisition circuitry electrically connected with the detection layer, the at least one data acquisition circuitry being configured to process an electrical signal in response to the radiation detected by the detection layer; and a heat dissipation structure coupled to the frame, wherein the heat dissipation structure comprises a plurality of fins thermally coupled with the at least one data acquisition circuitry, wherein the plurality of fins are disposed on a first side of the frame, and the at least one data acquisition circuitry is disposed on a second side of the frame, the first side being opposite to the second side.
13. (Cancelled) 
14. (Currently Amended) The detector module of claim 12, wherein the at least one data acquisition circuitry is electrically connected with a first signal transmission board 
15. (Original) The detector module of claim 14, wherein the at least one data acquisition circuitry is electrically connected with a second signal transmission board disposed on a same side of the frame as the plurality of fins, and the second signal transmission board is electrically connected to the detection layer of the detector module.
16. (Original) The detector module of claim 12, wherein a first portion of the plurality of fins are disposed on a third side of the frame, a second portion of the plurality of fins are disposed on a fourth side of the frame, and the third side is opposite to the fourth side.
17. (Original) The detector module of claim 16, wherein the at least one data acquisition circuitry is disposed on the third side or the fourth side of the frame.
18. (Original) The detector module of claim 16, wherein the at least one data acquisition circuitry comprises a first data acquisition circuitry and a second data acquisition circuitry, the first data acquisition circuitry is disposed on the third side of the frame, and the second data acquisition circuitry is disposed on the fourth side of the frame.
19. (Original) The detector module of claim 18, wherein the first data acquisition circuitry is electrically connected with a third signal transmission board disposed on a same side of the frame as the first data acquisition circuitry, and the second data acquisition circuitry is electrically connected with a fourth signal transmission board disposed on a same side of the frame as the second data acquisition circuitry.
20. (Original) The detector module of claim 12, further comprising:
a recessed pocket disposed on the frame, wherein the recessed pocket is configured to receive a boss of another detector module to assemble the detector module and the other detector module.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a first detector sub-module”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 350a of fig.3 from para. [0070]. Therefore, the limitation is being interpreted as requiring item 350a of fig.3 or it’s equivalent.
Claim 1 recites “a second detector sub-module”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 350b of fig.3 from para. [0070]. Therefore, the limitation is being interpreted as requiring item 350b of fig.3 or it’s equivalent.
Claim 1 recites “a first positioning element”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites “a second positioning element”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites “data acquisition circuitry”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 303 of fig.3 from para. [0074]. Therefore, the limitation is being interpreted as requiring item 303 of fig.3 or it’s equivalent.
Claim 1 recites “a detection layer”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 406 of fig.4 from para. [0079]. Therefore, the limitation is being interpreted as requiring item 406 of fig.4 or it’s equivalent.
Claim 1 recites “a detection layer”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 406 of fig.4 from para. [0079]. Therefore, the limitation is being interpreted as requiring item 406 of fig.4 or it’s equivalent.
Claim 1 recites “a first positioning element”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is items 609 & 619 of fig.6 from para. [0100]. Therefore, the limitation is being interpreted as requiring items 609 & 619 of fig.6 or it’s equivalent.
Claim 1 recites “a second positioning element”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is items 508 & 518 of fig.5 from para. [0087]. Therefore, the limitation is being interpreted as requiring items 508 & 518 of fig.5  or it’s equivalent.
Claim 10 recites “signal transmission boards”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 302 of fig.3 from para. [0074]. Therefore, the limitation is being interpreted as requiring item 302 of fig.3 or it’s equivalent.
Claim 12 recites “a heat dissipation structure”. The limitation invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 505 of fig.5 from para. [0091]. Therefore, the limitation is being interpreted as requiring item 505 of fig.5 or it’s equivalent.

Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kuroda et al. disclose: a plurality of detector sub-modules (fig.2A items 51) including a first detector sub-module (fig.2A item 51) and a second detector sub-module (fig.2A item 51) adjacent to the first detector sub-module, the plurality of detector sub-modules being detachably assembled (para. [0041]), wherein the first detector sub-module comprises a first positioning element (fig.2A item 51ra/51rb), and the second detector sub-module comprises a (fig.2A item 51ra/51rb), wherein each of the plurality of detector sub-modules comprises: a detection layer (fig.2A item 513) configured to detect radiation; at least one data acquisition circuitry (fig.2A item 514) electrically connected with the detection layer, the at least one data acquisition circuitry being configured to process an electrical signal in response to the radiation detected by the detection layer; a frame (para. [0040]) for supporting the detection layer and the at least one data acquisition circuitry. The prior arts fail to teach, disclose, suggest or make obvious: the first positioning element  and the second positioning element  form a mating connection in which the second positioning element receives the first positioning element.
Regarding independent claim 12, Kuroda et al. disclose: a detection layer supported by the frame and configured to detect radiation; at least one data acquisition circuitry electrically connected with the detection layer, the at least one data acquisition circuitry being configured to process an electrical signal in response to the radiation detected by the detection layer; and a heat dissipation structure coupled to the frame, wherein the heat dissipation structure comprises a plurality of fins thermally coupled with the at least one data acquisition circuitry (the claim is rejected on the same grounds as claim 1). The prior fail to teach, disclose, suggest or make obvious: the plurality of fins are disposed on a first side of the frame, and the at least one data acquisition circuitry is disposed on a second side of the frame, the first side being opposite to the second side.
Claims 2-11, 14-20 are allowed on the same basis as independent claims 1 & 12 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884